—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Plug, J.), rendered May 4, 1992, convicting him of attempted murder in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
We have examined the record and find that the defendant’s plea of guilty was knowingly and voluntarily entered. The defendant having raised no other issues, the judgment of conviction is affirmed (see, People v Callahan, 80 NY2d 273; People v Seaberg, 74 NY2d 1). Thompson, J. P., Sullivan, Miller, Ritter and Santucci, JJ., concur.